United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, EKHCS-TOPEKA, Leavenworth, KS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1850
Issued: March 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 8, 2009 appellant filed a timely appeal from a May 14, 2009 nonmerit decision of
the Office of Workers’ Compensation Programs denying reconsideration the Office’s
December 18, 2008 merit decision that denied her claim. As over 180 days has passed since the
last merit decision in this case dated December 18, 2008, and the filing of this appeal, on July 8,
2009, the Board lacks jurisdiction over the merits of this case.1 Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit May 14, 2009 decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for merit review
under 5 U.S.C. § 8128(a).

1

For decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of Office
decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On August 13, 2008 appellant, a 53-year-old supervisory medical administrator, filed a
traumatic injury claim (Form CA-1) for a strained back she allegedly sustained on July 22, 2008
while reaching for some files. She relates that, while sitting in a chair, she reached for a file, at
which time she experienced pain and a burning sensation in her middle back.
Appellant submitted evidence and her claim was developed.
By decision dated December 18, 2008, the Office denied the claim. It accepted that the
incident of July 22, 2008 occurred as alleged but found that the evidence of record did not
establish any medical condition caused by the established work incident.
On April 23, 2009 appellant requested reconsideration. In an April 20, 2009 note, she
reported that her injury occurred at work as she was reaching for some files. Appellant noted
that she experienced thoracic back pain months earlier when she fell while at work. She reported
falling twice in December 2006 and once in October 2007. The back pain appellant experienced
in July 2008 was acute and accompanied by a burning sensation. She did not submit any new
medical evidence with her request for reconsideration.
By decision dated May 14, 2009, the Office denied appellant’s request because she had
not satisfied any of the enumerated grounds for reconsideration.2
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.6
2

Appellant submitted additional evidence on appeal. The Board may not consider evidence for the first time on
appeal, which was not before the Office at the time, it issued the final decision in the case. 20 C.F.R. § 501.2(c).
See J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008) (holding the Board’s jurisdiction is limited to
reviewing the evidence that was before the Office at the time of its final decision).
3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

2

ANALYSIS
The Office has accepted that on July 22, 2008 appellant reached for files and sustained
back pain in the performance of her employment duties. It however denied her claim as she did
not submit medical evidence to establish that she sustained a diagnosed condition causally
related to this accepted incident. To obtain merit review of her claim, appellant was required to
submit new and relevant evidence that she did sustain an injury causally related to the accepted
incident.
In her April 23, 2009 reconsideration request, appellant provided her own history of back
pain, both preceding and after July 22, 2008. Her recitation of her back symptoms neither
alleged nor demonstrated the Office erroneously applied or interpreted a specific point of law in
denying her claim. Additionally, it did not advance a relevant legal argument not previously
considered by the Office. Therefore, appellant was not entitled to a review of the merits of her
claim based upon the first and second above-noted requirements under section 10.606(b)(2).7
Appellant also did not submit new relevant and pertinent evidence not previously
considered by the Office and, consequently, has not satisfied the third enumerated ground. She
did not submit any new medical evidence in support of her reconsideration request. With her
August 23, 2009 reconsideration request, appellant submitted an April 20, 2009 note describing
her employment injury and history of injury. The relevant issue underlying appellant’s case is
medical in nature, which can only be proven by rationalized medical opinion evidence, and,
accordingly, appellant’s lay opinion is not relevant.8
Appellant’s reconsideration request failed to show that the Office erroneously applied or
interpreted a point of law nor did it advance a point of law or fact not previously considered by
the Office. Her reconsideration request did not present new relevant and pertinent evidence not
previously considered by the Office.9 Therefore, the Office did not abuse its discretion in
refusing to reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).

7

Id. at § 10.606(b)(2)(i) and (ii).

8

Gloria J. McPherson, 51 ECAB 441 (2000).

9

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).

3

ORDER
IT IS HEREBY ORDERED THAT the May 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

